DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive.
4.	Regarding the applicant’s arguments to claims 1, 3-6, 13 and 17-18, the applicant states that the combination of Nicholson/Edelman fails to teach “a casing having proximal and distal ends and defining a first chamber” and “a bladder positioned inside the first chamber”.  However, the examiner responds that the previously stated claim language of “an external chamber” that has been amended to state “a casing” does not change the overall scope of the claimed invention. 
5.	The term casing means “something that encases” (see www.merriam-webster.com/dictionary/casing), while chamber means “a natural or artificial enclosed space or cavity” (see www.merriam-webster.com/dictionary/chamber).  These terms can be used interchangeably with one another, as they both store, encase, or enclose 
6.	With regards to the claim language amendment of “solution” to “coolant”, coolant is defined as a “fluid cooling agent” (see www.merriam-webster/dictionary/coolant).  It has already been taught by the Nicholson/Edelman combination that the solution is a coolant (Edelman, Fig. 1, ref num 42, “ice water”).  Therefore, the teaching of Nicholson/Edelman stands for the amendment.
7.	With regards to the Applicant’s comments to Claim 1 on page 11 of the response, the Applicant states “the three combined prior art references only disclose pumping a coolant to a mouthpiece from a remotely located coolant source”.  However, the Applicant has failed to state how the present amendment deviates the invention to one in which the coolant source is not remotely located.  Referring to the drawings of the invention, it can be concluded that the coolant is pumped through a source that can be considered remote to the mouthpiece.  When observing Figs. 16 and 35 of the present invention, it can be noted that the chamber in which the coolant is flowing through resides externally to the mouthpiece (ref num 303/304 and 900).  This chamber is considered the distal end of the invention.  When comparing this to the Nicholson teaching, it can be noted that the chamber in which the solution is pumped through is external and distal to the mouthpiece (see Fig. 1, ref num 50).  Therefore, the subject matter as claimed in the present invention cannot be patentably distinguished from the cited prior art.

9.	In response to the applicant’s arguments to claim 7, the subject matter regarding the casing, first chamber, and bladder are addressed in the above comments.
10.	With regards to the response as written above, the Examiner admits the rejections of Claims 1-18 stand and are not withdrawn.
11.	The applicant cannot simply state that the rejection fails to consider the invention “as a whole”.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13.	Claim 4 recites the limitation "at least one breathing tube" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  When taking into consideration the newly amended claims, Examiner notes that the applicant failed to change the dependency of claim 4 in order to establish antecedent basis for the “at least one breathing tube”.  Since the claim language regarding the breathing tube of the invention has been moved from Claim 1 of the previous claims to Claim 20 of the newly filed claims, the Examiner will assume that Claim 4 is meant to have its dependency be on Claim 20 for the purpose of examination in the present action.

Claim Rejections - 35 USC § 103
14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
15.	Claims 1, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson U.S. 5,494,441 (herein referred to as “Nicholson”) and in view of Edelman 2013/0245729 (herein referred to as “Edelman”).
16.	Regarding Claim 1, Nicholson teaches a mouthpiece for cooling or oral tissue of a patient comprising (Fig. 1):
	A casing (Fig. 1, ref num 50 and 10) having proximal and distal ends and defining a first chamber which stores a first solution (Fig. 1, ref num 50, Col. 3, lines 18-24), the proximal end (Fig. 1, ref num 10) having a malleable top element configured to rest adjacent at least major surface of the upper gums and teeth of a patient’s mouth in a close-fitting relationship (Fig. 2, Col. 1, lines 57-61) and a malleable bottom element configured to rest adjacent at least major surfaces of the lower gums and teeth of a patient’s mouth in a closefitting relationship (Fig. 2, Col. 1, lines 57-61), wherein the top element is integral with or connected to the bottom element to permit emplacement in the mouth as a one-piece unit (Fig. 2)
	However, Nicholson fails to teach a bladder positioned inside the first chamber of the casing and containing a second coolant having a freezing temperature above the freezing point temperature of the first coolant to assist in cooling the first coolant, wherein the first coolant flows throughout the top element and the bottom element for retaining a cooling environment within the mouth sufficient to reduce capillary blood flow to the patient’s mouth.

17.	Regarding Claim 13, Nicholson fails to teach a temperature sensor mounted on the casing.
However, Edelman teaches a temperature sensor (Fig. 2B, ref num 34) mounted on the casing (Fig. 2B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholson in 
18.	Regarding Claim 17, Nicholson teaches the casing (Fig. 1, ref num 50 and 10) includes at least one reinforcement rib (Fig. 3, ref num 33) extending along a predetermined length thereof (extends through the length of the mouthpiece, which is predetermined when made).
19.	Regarding Claim 18, Nicholson teaches the casing is fabricated from silicone (Col. 2, lines 57-62).
20.	Regarding Claim 19, Nicholson teaches the distal end of the casing is configured to extend outwardly from the patient’s mouth (Fig. 1, ref num 50 resides distal and outward from the patient’s mouth).

21.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nicholson and Edelman, and in view of Kumpel 2017/0197051 (herein referred to as “Kumpel”).
22.	Regarding Claim 21, Nicholson fails to teach the distal end of the casing is malleable.
	However, Kumpel teaches a collar (Fig. 1, ref num 1) in which is connected to a breathing tube and ventilation equipment (see Fig. 2, ref nums 220, 230, 210).  It has been established that the ventilation equipment could be replaced with the cooling medium equipment as described by Nicholson/Edelman (para 0033).  Kumpel teaches the collar is made out of a medical grade thermoplastic material, making it malleable (para 0011).  The purpose of the collar being made out of a medical grade plastic is to ensure that it fits, is comfortable, and has support both in the patient’s mouth area as .

23.	Claims 7-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson and Edelman and further in view of Sheikh 2015/0016755 (herein referred to as “Sheikh”).
24.	Regarding Claim 7, Nicholson as modified teaches the device of claim 1, wherein the casing (Edelman, see entire document, ref num 40) receives the bladder (Edelman, Figs. 4-7, ref num 210).  See Claim 1 rejection above.
However, Nicholson as modified fails to teach a flange extending radially inward. 
Sheikh teaches the distal end of the casing includes a flange (Fig. 2 and 3, ref num 30) extending radially inward and forming an opening (Fig. 2 and 3, ref num 32) configured and dimensioned to receive the bladder (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nicholson in 
25. 	Regarding Claim 8, Nicholson as modified fails to teach the distal end of the bladder includes a flange extending radially outward and includes an opening configured and dimensioned to receive the second coolant, wherein a circumference of the opening of the radially inward flange of the casing is configured and dimensioned to receive and secure the radially outward flange of the bladder.
Sheikh teaches a flange (Fig. 2 and 3, ref num 30) extending radially outward (Fig. 2 and 3 ref num 32) and includes an opening configured and dimensioned to receive the second coolant (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim), wherein a circumference of the opening of the radially inward flange (Fig. 2 and 3, ref num 30 has a circumference) of the casing is configured and dimensioned to receive and secure the radially outward flange of the bladder (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nicholson in order to have incorporated the flange taught by Sheikh so it would produce a seal between the casing and bladder and the solution could be received (para 0027).

Sheikh teaches the circumference of the opening of the radially inward flange of the casing and the radially outward flange of the bladder are in a keyed arrangement (Fig. 14, shows the keyed arrangement of an inward flange ref num 152 and outward flange ref num 158).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nicholson in order to incorporate the teachings of Sheikh and include that the inward and outward flanges have a keyed arrangement.  This is so that there be a seal provided between the receiver and cap (para 0087).
27.	Regarding Claim 10, Nicholson fails to teach the distal end of the casing comprises an end cap configured and dimensioned to seal the first chamber closed.
Edelman teaches the distal end of the casing (Fig. 4, ref num 200) comprises an end cap (Fig. 4 ref num 210) configured and dimensioned to seal the first chamber closed (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nicholson in order to provide a continuous cooling to the water within the reservoir (para 0084).  Nicholson and Edelman both teach of a closed-loop system (see all of documents).

Edelman teaches the end cap (Fig. 4, ref num 210) includes a shoulder (Fig. 4, ref num 210, contains a shoulder in which it can slide closed) configured and dimensioned to seal the bladder closed (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Nicholson in order to include that the end cap as taught by Edelman have a shoulder so that it may slide closed (para 0088).
29. 	Regarding Claim 12, Nicholson fails to teach the opening of the bladder and the shoulder are in a keyed arrangement.
Edelman teaches the opening of the bladder and the shoulder (Fig. 4, ref num 210) are in a keyed arrangement (Fig. 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nicholson in order to incorporate the teachings of Edelman and include the bladder and shoulder have a keyed arrangement.  This is so that there be a seal provided between shoulder and bladder (para 0088).
30. 	Regarding Claim 15, Nicholson fails to teach the cap includes an aperture that is configured and dimensioned to receive a breathing tube.
Edelman teaches the cap (Fig. 4, ref num 210) includes an aperture (Fig. 4, ref num 212), that is corresponding to and configured and dimensioned to receive a 
31.	Regarding Claim 16, Nicholson fails to teach a plug configured and dimensioned to seal the bladder closed, and wherein the cap is disposed adjacently over the plug to seal the first chamber closed. 
Edelman teaches a plug (Fig. 4, ref num 214) configured and dimensioned to seal the bladder closed (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim), and wherein the cap is disposed adjacently over the plug to seal the first chamber closed (Fig. 4, ref num 210 and 214, the cap is positioned above the plug so that the chamber is closed).  This is to lock the aperture so that the solution can flow freely within the chamber (para 0086).  Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Nicholson in order to include a plug on the cap so seal the bladder closed.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Nicholson and Edelman and further in view of Maher 2017/0020722 (herein referred to as “Maher”).
33. 	Regarding Claim 14, Nicholson as modified fails to teach the temperature sensor is mounted on the cap.
Maher teaches the temperature sensor (Fig. 13, ref num 1300A, 1300B, or 1300C) is mounted on the cap (as shown in Fig. 13, the temperature sensors are placed in numerous locations across the device, para 0082 “the temperature sensor can be attached to any location (e.g. the outer shell, the bladder, etc.)”).  The temperature sensor is located on the cap in order to monitor the temperature of the patient or vasculature temperature of the patient while they are being treated with the device (para 0079).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nicholson and included the temperature sensor located on the cap as taught by Maher.

Allowable Subject Matter
34.	Claims 20, 2-3 and 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or fairly suggest a breathing tube that extends through the first chamber permitting a patient to breathe through a mouthpiece as claimed.

4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
36.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNIE L PATTON/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794